Title: From George Washington to Thomas Jefferson, 14 December 1791
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Phila. Decr 14th 1791

I am very glad to find that matters, after all that has happened, stand so well between the Comrs and Majr L’Enfant. I am sorry, however, to hear that the work is not in a more progressive State.
Yesterday afternoon I wrote a letter, of which the enclosed is the copy to Majr L’Enfant. and receivg his of the 10th added the Postscript thereto. I hope the two will have a good effect. I am always with great regd Yr Affectionate

Go: Washington

